Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 4. (Currently Amended). The method as recited in claim 1, wherein the apertures are formed to extend through less than the overall thickness of the disc.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Independent claim 1 requires a range limitation for the claimed “discharge suppression dimension”. As noted in the Examiner’s September 11, 2020 non-final action pages 8-9 for parent case 16156918 (USPat. 10984987), Mai (US 20120304933 A1) and Raoux (US 7004107 B1) are cited as the closest prior art with respect to the claimed features. However, as Applicants have argued in the December 7, 2020 response pages 9-11 for parent case 16156918 (USPat. 10984987), the Examiner agrees that neither Mai nor Raoux teach or suggest the claimed range. The Examiner’s updated search confirms Mai (US 20120304933 A1) and Raoux (US 7004107 B1) remain the closest cited prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below cited prior art illustrate similar structure and dimensional consideration for plasma processing.
US 20020063537 A1
US 20180202046 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716